Citation Nr: 0827496	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2006, a statement of the case 
was issued in November 2006, and a substantive appeal was 
received in December 2006.  The veteran testified at a 
hearing before the Board in May 2008.  

The March 2006 notice of disagreement was also received with 
regard to entitlement to service connection for hearing loss 
and tinnitus.  However, the RO granted those claims in 
November 2006.  As these matters have been resolved, the 
claims are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that letters indicate that the veteran was 
treated for a chronic low back disability by several private 
physicians.  Moreover, a letter from Dr. K.K.M. dated in 
April 2006 reflects that Dr. K.K.M. opined that it was as 
likely as not that this condition was related to the original 
injury, and a letter from Dr. D.S. dated in May 2008 reflects 
that Dr. D.S. opined that the veteran's chronic back pain was 
as likely as not related to his original injury.  It does not 
appear that the treatment records by the private physicians 
have been obtained.  Under the circumstances, VA's duty to 
assist the veteran requires appropriate action to request 
such records.  In view of the private opinions that the 
chronic low back disability is related to the original 
injury, the Board finds that the veteran should be scheduled 
for a VA examination to assess the nature of the veteran's 
low back disability and the etiology of any current 
disability.  


Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran to provide 
releases for records of treatment by Dr. 
D.S., Dr. K.K.M., and Dr. S.M.  and 
attempt to secure complete clinical 
records of such treatment.  If any 
records sought are not received pursuant 
to the request, follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
private facilities.  

2.  After the above development has been 
completed to the extent possible, the 
veteran should then be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
low back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any current low 
back disability capable of diagnosis 
should be clearly reported.  If any 
current low back disability is diagnosed, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such low back 
disability is causally related to the 
veteran's active duty service.  A 
rationale for such opinion should be 
furnished. 

3.  After completion of the above, 
readjudicate the claim.  Unless the 
benefit sought is granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
